IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             : NO. 462
ORDERS ASSIGNING JUSTICES TO THE                   : JUDICIAL ADMINISTRATION DOCKET
TASK OF OVERSEEING THE                             :
ADMINISTRATION OF THE COURTS OF                    :
THE FIRST JUDICIAL DISTRICT OF                     :
PENNSYLVANIA


                                              ORDER



PER CURIAM:


      AND NOW, this 27th day of January, 2016, IT IS ORDERED, that all prior Orders of
this Court relating to the appointment of a liaison justice to the First Judicial District are
hereby vacated. Consistent with the treatment of all other judicial districts, no liaison
justice will be appointed for the First Judicial District.

       This ORDER shall be effective January 29, 2016.


       Mr. Justice Eakin did not participate in the decision of this matter.